DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 06 November 2020
Claims 21-22 are canceled by the Applicant via a preliminary amendment.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The Examiner notes, the term "the lightning current" in Claim 1 is considered to have proper antecedent basis since lightning inherently has a current. (see MPEP 2173.05(e))
The Examiner notes the term “solid element” introduced in Claim 3 is being interpreted as a placeholder term, and not a 112(f) invocation, since the claim does not recite an intended function for the solid element.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A.  “first discharging unit”; Introduced in Claim 1:
The first discharging unit is configured for being in contact to some metallic part of the blade and continuously discharging to the ground, through the blade bearings or the metallic structure of the hub, the static electricity accumulated at the blades. The first discharging unit comprises at least two solid elements selected from: a first solid element (S1) (the first solid element is a first receptor (1) comprising an anti-static resistance bar, according to the first resistive element (R1) and with the first breakdown voltage (V1)), a second solid element (S2) (the second solid element is a static charge vertical resistance (2)), a third solid element (S3) (the third solid element is an insulating beam (3)), a fourth solid element (S4) (the fourth solid element is a second receptor (4) comprising an 
B.  “second discharging unit”; Introduced in Claim 1:
The second discharging unit is configured for discharging to the ground the lightning current when there is a lightning strike event onto at least one of the blades or at the rotor. The second discharging unit comprises a first spark gap (C1) with a first gap breakdown voltage (V0) and a second spark gap (C2) with a second gap breakdown voltage (V5); or an equivalent structure thereof, see  paragraphs  [0009-13, 27-30, 48-49], FIGS. 1-4.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Regarding Claim 2: 
the "first spark gap" and the "second spark gap" must be shown/labeled in the figures or the features canceled from the claim(s). The Examiner notes, while the circuit diagram shown in Figure 1 does label the first and second spark gaps, the physical structures in Figures 2-3 that provide the basis for the spark gaps in the circuit diagram should also be labeled so as to enhance clarity. It is finally noted, as best understood according to the specification (for example see [0011, 48]), it appears the physical structures which provide the first and second spark gaps having first and second gap breakdown voltages is the metallic element (10) labeled in Figure 4, and also shown but not labeled in Figures 2-3 (as best seen in Figure 3).
Regarding Claim 9: 
the "first grounding point which is any metallic point from the hub" and the "hub" itself must be shown/labeled in the figures or the features canceled from the claim(s). The Examiner notes, while the circuit diagram shown in Figure 1 does show and label the first grounding point, the physical structure of “any metallic point from the hub” is not shown in Figure 1, and the hub, including any metallic point from the hub, is not labeled in Figures 2-3.
Further Regarding Claim 9: 
the "third grounding point which is any metallic element physically connected to the inner track of the blade bearing" and the "inner track of the blade bearing" must be shown/labeled in the figures or the features canceled from the claim(s). The Examiner notes, while the circuit diagram shown in Figure 1 does show and label the third grounding point, the physical structure of “any metallic element physically connected to the inner track of the blade bearing” is not shown in Figure 1, and the blade bearing, including any metallic element physically connected to the inner track of the blade bearing, is not labeled in Figures 2-3.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Specification
The disclosure is objected to because of the following informalities: the Specification contains reference(s) to figures not present in the Application, for example see paragraph [0048], which references non-existent figure 6.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 9, 10-13, and 17-19 are objected to because of the following informalities:
Regarding Claim 1: 
The claim language "the hub" in line 2 of Claim 1 lacks sufficient antecedent basis for this limitation in the claim. The Examiner suggests amending the claim language to instead be "a 
Further Regarding Claim 1: 
The claim language "transferring to the ground" (emphasis added) in line 3 of Claim 1 lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending the claim language to instead be "transferring to 
Further Regarding Claim 1: 
The claim language "the rotor" in line 4 of Claim 1 lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending the claim language to instead be "a 
Further Regarding Claim 1: 
The claim language "the blade" in line 6 of Claim 1 lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending the claim language to instead be "at least one of the blades" in order to enhance claim clarity.
Further Regarding Claim 1: 
The claim language "the blade bearings" and "the metallic structure of the hub" in lines 7-8 of Claim 1 lacks sufficient antecedent basis for the limitations in the claim. The Examiner suggests amending the claim language to instead be "a metallic structure of the hub" in order to enhance claim clarity. 
Regarding Claim 4: 
The claim language "the first unit" in line 2 of Claim 4 lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending the claim language to instead be "the first discharging unit" to enhance claim clarity and to remain consistent.
Regarding Claim 9: 
The claim language "the hub" in line 5 of Claim 9 lacks sufficient antecedent basis for this limitation in the claim. The Examiner notes, should the Applicant amend Claim 1 to provide "the hub" with proper antecedent basis, then "the hub" will have proper antecedent basis in Claim 9.
Further Regarding Claim 9: 
The claim language "the inner track of the blade bearing" in lines 6-7 of Claim 9 lacks sufficient antecedent basis for the limitations “the inner track” and the blade an at least one of the blade bearings 
Regarding Claim 10: 
The claim language "the rotor" in line 2 of Claim 10 lacks sufficient antecedent basis for the limitation in the claim. The Examiner notes, should the Applicant follow the suggestion for overcoming the objection to Claim 1 regarding the term "the rotor", then the term "the rotor" in Claim 10 will have proper antecedent basis.
Further Regarding Claim 10: 
The claim language "at least one of the first and the second conductive component" in lines 3-4 of Claim 10 lacks sufficient antecedent basis for the limitation in the claim. The Examiner notes, as best understood according to the specification, the terms "first and second conductive component" is the same structure as the "conductive component with an electrical resistance" in Claim 8, since the way Claim 8 is worded does provide antecedent basis for a plurality of conductive components. It is noted that solely changing the dependency of Claim 12 to depend on Claim 8 would not resolve the antecedent basis issue, since just having a plurality of conductive components does not provide exact antecedent basis for "first and second conductive component.”
Regarding Claim 12: 
The claim language "the first resistive element" in lines 4-5 of Claim 12 lacks sufficient antecedent basis for the limitation in the claim. The Examiner notes, as best understood according to the specification (for example see [0029,48]), the term "first resistive element" is the same structure as the "conductive component with an electrical 
Regarding Claims 12 and 17: 
The claim language "the blade" in line 3 of Claims 12 and 17 lacks sufficient antecedent basis for the limitation in the claims. The Examiner notes, should the Applicant follow the suggestion for overcoming the objection to Claim 1 regarding the term "the blade", then the term "the blade" in Claims 12 and 17 will have proper antecedent basis.
Regarding Claim 13: 
The claim language "the blade receptor" in line 3 of Claim 13 lacks sufficient antecedent basis for the limitation in the claim. The Examiner suggests amending the claim language to instead be "the 
Regarding Claim 18: 
The claim language "the upper part of the insulating beam" in line 2 of Claim 18 lacks sufficient antecedent basis for the limitations in the claim. The Examiner suggests amending the claim language to instead be, "an 
Regarding Claim 19: 
The claim language "the outer track of the blade bearing" in lines 2-3 of Claim 19 lacks sufficient antecedent basis for the limitations "the outer track" and "the blade bearing" in the claim. The Examiner notes, as best understood according to the specification, the term "blade bearing" refers to a singular blade bearing of the "blade bearings" in Claim 1. The Examiner suggests amending the language to instead be, “an at least one of the blade bearings .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 9:
The claim language, "wherein it is in contact with at least a grounding point of the wind generator" renders the claim indefinite because it is not clear to what structure the term "it" is intended to refer. For purposes of examination, the language is interpreted to the electrical protection system 
Regarding Claim 11:
The claim language "the spark gap" in line 2 of Claim 11 lacks sufficient antecedent basis for the limitation in the claim. Since claim 2 discloses "a first spark gap" and "a second spark gap" it is not clear if the term "the spark gap" is the same structure as the "a first spark gap", "a second spark gap", or if another “spark gap” is required. The Examiner notes, as best understood according to the specification, the insulators with breakdown voltages still have spark gaps, thus "the spark gap" is not limited only to possibly be the first or second spark gap for the second discharge unit.
Regarding Claims 10-20:
Claims 10-20 are rejected by virtue of dependence on a rejected claim(s).
Allowable Subject Matter
Claims 1-8 are allowable over the prior art and would be in condition for allowance upon overcoming the objections as described above, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In combination with the other structures required by the independent claims, the inclusion of:

was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Lyngby et al (US 20130100570 A1) or Wobben (US 6932574 B2).
The Examiner notes, Lyngby et al is considered the closest prior art, but does not teach the limitations as described above. The Examiner further notes, while [0005] and [0040] of the Lyngby reference cites the Wobben Patent and characterizes Wobben as disclosing “a continuous galvanic connection path from the rotor blade to the earth, via the rotor hub” and states, Wobben “provide[s] another parallel current path from the rotor blades through the rotor hub to ground,” the Wobben Patent actually discloses a blade adapter is used and the blade hub is electrically isolated from the current path to ground. Further, the prior art of record discloses that it is desirable to electrically isolate the blade bearings and/or hub so as to prevent damage to the wind turbine blade hub and/or bearings. Finally, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745